DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 13, 15-21, and 25 are pending.
Claims 9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
Claims 1-11, 13, 15-20, and 25 are currently amended.
Claims 1-8, 10, 11, 13, 21, and 25 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites three options after the term “comprising”, (i), (ii), and (iii).  However, Applicant does not recite a conjunction between any of said options.  It is unclear if Applicant is intended for the claim to be limited to (i), (ii), and (iii), or (i), (ii), or (iii).  For the sake of compact prosecution, the claim is being interpreted as if the conjunction “or” was listed after option (ii). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albanna et al (WO2017/27836)(IDS Reference).
	Albanna teaches a pesticidal composition wherein the pesticide is taught as being trans-2-octenal, and the pesticide is taught as being utilized in an amount of 0.1-1000ppm (see entire document, for instance, [0131] and Table 1).  The active components of Albanna are taught as being utilized to kill the pest and the actives are listed as pest control compounds (see entire document, for instance, [0127] and Table 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albanna et al (WO2017/27836)(IDS Reference) and Wackers (WO2013/156492).
Albanna teaches a pesticidal composition wherein the pesticide is taught as being trans-2-octenal, and the pesticide is taught as being utilized in an amount of 0.1-1000ppm (see entire document, for instance, [0131] and Table 1).  The active components of Albanna are taught as being utilized to kill the pest and the actives are listed as pest control compounds (see entire document, for instance, [0127] and Table 1).  The composition is taught as being aqueous (see entire document, for instance, [0135]).  The composition further is taught as comprising deodorizing compounds (see entire document, for instance, [0138]).  The active agent is taught as being present in an amount of between 0.25 and 75% (see entire document, for instance, [0131]).  Albanna further teaches the use of dipropylene glycol (component X0041) and nonionic surfactants (see entire document, for instance, Table 1, Table 3, and [0141]).  Albanna further teaches the use of nonionic surfactants sodium lauryl sulfate and dimethyl sulfoxide (see entire document, for instance, [0145] and [0139]).  
Albanna, while teaching the use of deodorizing compounds, does not specifically name the instantly claimed isoamyl acetate or the amount of said deodorizing compound.  
	Wacker teaches a composition which can one or more compounds as active agents selected from the group including (E)-2-octenal and isoamyl acetate (see entire document, for instance, paragraph bridging pages 13 and 14 and claim 5).  Said active component is taught as being present in an amount of at least 0.1% or at least 2% (see entire document, for instance, page 14, lines 10-13).  Wackers further teaches the use of humectants, and specifically recites dipropylene glycol, and teaches that said humectants are present in an amount of at least 1%, at least 15%, and at least 30% (among others) (see entire document, for instance, page 17, lines 18-32).  Said composition further comprises components that help kill, including soaps (see entire document, for instance, page 20, lines 20-21).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize at least 2% isoamyl acetate in combination with the trans-2-octenal of Albanna since Albanna teaches the use of trans-2-octenal, wherein Wackers teaches compositions which can have combinations of trans-2-octenal and isoamyl acetate, wherein the isoamyl acetate is taught as being present in an amount of at least 2%.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, it is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  It is noted that the ranges overlap the amounts that would result in the instantly claimed ratio.
 
Claim(s) 1-8, 10, 11, 13, 21, and 25 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Albanna et al (WO2017/27836)(IDS Reference) and Wackers (WO2013/156492) as applied to claims 1-8, 10, 21, and 25 and further in view of Von Tonder (EP 0388122).
	The teachings of Albanna and Wackers are set forth above.
Albanna and Wackers, while teaching the use of nonionic surfactants, does not directly teach the instantly elected nonionic surfactant or the ratio of said surfactant to the active components.  Albanna and Wackers further, while teaching the use of dipropylene glycol does not directly indicate the amount of said dipropylene glycol.
	von Tonder teaches a pesticidal composition comprising a pesticide in an amount of 0.001-30.000% and a surfactant present in an amount of 0.050-50.000% (see entire document, for instance, page 3, lines 24-30).  The surfactant is taught as being a nonionic surfactant, such as polyethoxylated castor oil (see entire document, for instance, page 3, lines 12-13).  Further, von Tonder exemplifies the use of 5.0% ethoxylated castor oil (page 5, lines 4, examples 2, 8, and 12).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize 5% ethoxylated castor oil as the nonionic surfactant of Albanna and Wackers.  One would have been motivated to do so since Albanna teaches the use of a nonionic surfactant, but does not directly teach the amount of said nonionic surfactant, wherein von Tonder teaches that useful nonionic surfactants for pesticidal compositions including ethoxylated castor oil, and teaches a range of 0.050-50.000% surfactant, and exemplifies the use of 5% ethoxylated castor oil.  Further, it would have been obvious to optimize the amount of said nonionic surfactant and active agent within the ranges taught by the prior art.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
It further would have been obvious to utilize an amount of at least 1% dipropylene glycol as taught by Wackers for the dipropylene glycol of Albanna.  One would have been motivated to do so since Albanna teaches the presence of dipropylene glycol, but does not directly indicate the amount of said dipropylene glycol, wherein Wackers teaches a useful amount of dipropylene glycol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611